DETAILED ACTION
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This office action is in response to the papers filed on 02/06/2021.
2.	The instant application claims priority from provisional application 62736812, filed 09/26/2018.
3.	In the claim listing of 9/26/19 claims 1-24 are pending in this application.

Election/Restrictions
4.	Applicant’s election without traverse of claims 9-17 and 23-24 of group II invention in the reply filed on 2/6/21 is acknowledged.
5.	Claims 1-8 and 18-22 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected groups I and III, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 2/6/21.
3.	Claims 9-17 and 23-24 are under prosecution.

Claim Objections
4.	Claim 9 is objected to because of the following informalities:
	Claim 9 is objected over the recitation of “a substrate” in line 4, because it does not provide support for the previous recitation of “the substrate” in line 2.
  Appropriate correction is required.


Claim Rejections - 35 USC § 102
5.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
6.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


7.	Claims 9-11, 13-15, and 17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Heyduk (US 6,544,746 issued Apr. 8, 2003).
	Claim interpretation: The instant claims recited with an alternate claim language “or” or “and/or” has been interpreted to require single limitation.
The instant specification does not provide a limiting definition for a “substrate”. Thus, the claim has been given the broadest reasonable interpretation consistent with the teachings of the specification regarding the substrate (In re Hyatt, 211 F.3d1367, 1372, 54 USPQ2d 1664, 1667 (Fed. Cir. 2000) (see MPEP 2111 [R-1]). Given the broadest reasonable interpretation, the substrate encompasses any type of binding substance that binds to the claimed molecular sensor comprising the claimed components.

Regarding claims 9 and 15, Heyduk teaches a method for detecting binding of a substrate in the form of cAMP Receptor Protein (CAP) transcription factor to a molecular sensor, comprising: i) contacting in a medium the substrate with the molecular sensor; ii) measuring a change in fluorescence of the molecular sensor relative to a reference (without the CAP) fluorescent value of the molecular sensor in the absence of a substrate, wherein the change in fluorescence is indicative of binding of the substrate to the molecular sensor (Figs. 11 and 12, as shown below and Example 4, column 8, lines 62-67, column 9, lines 1-4). 

    PNG
    media_image1.png
    266
    811
    media_image1.png
    Greyscale

	Heyduk also teaches that the molecular sensor comprises: a) a first double-stranded oligonucleotide arm, a second double-stranded oligonucleotide arm, and a linking moiety (i.e., linker), wherein the first double-stranded oligonucleotide arm and the second double-stranded oligonucleotide arm are connected by a linking moiety (i.e., a linker); the first double stranded oligonucleotide arm comprises a first fluorescent group (i.e., Dabcyl group) attached thereto; and the second double-stranded oligonucleotide arm comprises a second fluorescent group (i.e., Fluorescein group) attached thereto, 
	The fluorescence change upon interaction with CAP and the molecular sensor resulting in lower fluorescence of Heyduk also meets the limitation of claim 15.
	Regarding claim 10, Heyduk teaches that CAP binds to the DNA (Fig. 11). The DNA binding of CAP transcription factor (i.e., the substrate) is due to electrostatic binding event as further evidenced by Chiu et al (Nucleic Acids Research, 2017, 45, 12565-12576; Abstract), thereby meeting the limitation of the binding of the substrate is an electrostatic binding event.
	Regarding claim 11, Heyduk teaches that the method is performed using CAP (Example 4), which meets the limitation of the method is performed on a test sample comprising an analyte of interest.
	Regarding claims 13, Heyduk teaches the method is performed from extracellular material from cell, which contain DNA binding transcription factor (column 11, lines 56-63), which meets the limitation of the method is performed in vitro.
	Regarding claim 14, Heyduk teaches that the change in fluorescence is caused by a change in spatial separation of a FRET pair (Figs. 11 and 12). 
	Regarding claim 17, Heyduk teaches that the first fluorescent group Dabcyl and second fluorescent group Fluorescein is 1 nucleotide away when the substrate (i.e., CAP) bind to the molecular sensor (Fig. 11 and Example 4), which meets the limitation .

Claim Rejections - 35 USC § 103
8.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

9.	Claims 12 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Heyduk (US 6,544,746 issued Apr. 8, 2003) in view of Kapanidis et al (US 2010/0216249 published Aug. 26, 2010).
	Heyduk and Kapanidis teach a method of DNA binding factors (i.e., transcription factors) using two double stranded nucleic acid components and therefore analogous arts. The teachings of Kapanidis are specifically applied for the explicit teachings of performing the method in vivo for quantitating in vivo real time monitoring of medically important targets.
	Claims 12 and 16 are dependent from claim 9.
Regarding claim 9, Heyduk teaches a method for detecting binding of a substrate in the form of cAMP Receptor Protein (CAP) transcription factor to a molecular sensor, comprising: i) contacting in a medium the substrate with the molecular sensor; ii) measuring a change in fluorescence of the molecular sensor relative to a reference (without the CAP) fluorescent value of the molecular sensor in the absence of a substrate, wherein the change in fluorescence is indicative of binding of the substrate to the molecular sensor (Figs. 11 and 12, as shown below and Example 4, column 8 lines 62-67, column 9, lines 1-4). 
Heyduk also teaches that the molecular sensor comprises: a) a first double-stranded oligonucleotide arm, a second double-stranded oligonucleotide arm, and a linking moiety (i.e., linker), wherein the first double-stranded oligonucleotide arm and the second double-stranded oligonucleotide arm are connected by a linking moiety; the first 
Regarding claims 12 and 16, Heyduk teaches that the protein-nucleic acid interactions are an extremely important and physiologically relevant type of macromolecular contact found in the cell (column 1, lines 38-40) and the method is used to detect mediating analytes, to diagnose diseases and/or screen for drugs that mediate the activity of DNA binding factors and further stresses that any and all DNA binding proteins, transcription factors, novel drugs, agents and/or analytes which affect DNA-protein interactions (Abstract, column 7, lines 38-52 and column 19, lines 40-48), thus implicitly suggesting that the method can be performed in vivo. Heyduk does not explicitly teach that the method can be performed in vivo, which is taught by Kapanidis, who is in the same field of endeavor, teaches a biosensor comprising two double stranded DNA each labeled with donor and acceptor species and a method comprising detection of transcription factors in vivo using biosensors (Fig. 17 as shown below, paragraphs 0044-0046 and 0065).

    PNG
    media_image2.png
    338
    453
    media_image2.png
    Greyscale

	Kapanidis also teaches that the assay detects 1 DNA binding protein copy in a eukaryotic nucleus (paragraph 0028), which meets the limitation of claim 16 of determining if the substrate reached an organelle (i.e., nucleus).
	Kapanidis further teaches that the concentration levels of transcription factor differ at diseased sates of a living cell, detecting profiles of transcription factors is extremely useful for biomedical purposes such as sensitive diagnostics and drug discovery and capability of detecting low-abundance protein within cells will also be important in the case that the population of cells is heterogeneous, with a small fraction of the cells expressing a protein that may signify a diseased state and performing the method in vivo allows quantitating in vivo real time monitoring of medically important targets (Fig. 7 and paragraphs 0004 and 0046), thus providing teachings, suggestions and motivation to include in vivo method of Kapanidis in the method of Heyduk, which is implicitly suggested by Heyduk.
	The artisan would recognize that while combining the in vivo method of Kapanidis in the method of Heyduk some routine optimization is needed, which is in the skills of one having ordinary skill in the art. The artisan would be motivated to do so for increasing the utilities of the method of Heyduk.
.

10.	Claims 23-24 are rejected under 35 U.S.C. 103 as being unpatentable over Heyduk (US 6,544,746 issued Apr. 8, 2003) in view Jolivet et al (US 2003/0027799, published Feb. 6, 2003).
	Heyduk and Jolivet teach a method related to cancer and therefore are analogous arts. The teachings of Jolivet are specifically applied for the limitations of claims 23 and 24 of a compound in the form of a cisplatin and administering a therapeutically effective amount of the compound to the individual in need of treatment that results in 42% reduction in the cancer disease extent after two courses and the best response with stable disease and progressive disease.
Claims 23-24 are dependent from claim 9. Regarding claim 9, the teachings of Heyduk are discussed above in section 9. 
	Regarding claims 23 and 24, Heyduk teaches a method for performing identification of DNA binding transcription factors (Fig. 11) and further teaches several types of cancer are result of over expression of oncogenes (i.e., cancer genes) that include myc, myb, fos, jun, rel and erb and p53 (Table 1 column 1, lines 48-59). Heyduk also teaches a method of identifying agents or drugs that affect the binding of DNA binding factors to DNA elements and can be used to detect mediating analytes, to 
 (Jolivet, Abstract and claim 22). The cisplatin compound of Jolivet meets the limitation of claim 24.
	The cisplatin of Heyduk in view of Jolivet crosslinking the purine bases of the DNA is further evidenced by Dasari et al (European Journal of Pharmacology, 2014, 740, 364-378; Abstract), which meets the limitation of identifying a particular mode of binding of cisplatin compound via method of claim 9 because Heyduk specifically teaches molecular sensor comprises DNA binding elements that bind transcription factors. 
Jolivet also teaches that administering a therapeutically effective amount of the cisplatin compound and formula I to the individual in need of treatment that results in 42% reduction in the cancer disease extent after two courses and the best response with stable disease and progressive disease (paragraph 0118), thus providing teachings, suggestions and motivations to include cisplatin compound for an individual in need of treatment in the method of Heyduk. The artisan would be motivated to do so for increasing the utilities of the method of Heyduk.
As discussed above, Heyduk teaches a method of identifying agents or drugs that affect the binding of DNA binding factors to DNA elements and can be used to detect mediating analytes, to diagnose diseases and/or screen for drugs that mediate 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the cisplatin compound of Jolivet in the method of Heyduk with a reasonable expectation of success with the expected benefit of increasing the repertoire of drugs available to treat cancer as taught by Jolivet. An artisan having ordinary skill in the art would have reasonable expectation of success because it merely involves including cisplatin compound which is routinely practiced in the art as exemplified by Jolivet.

Conclusion
11.	No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NARAYAN BHAT Ph. D. whose telephone number is (571)272-5540.  The examiner can normally be reached on MON-THURS 8.00 am -6.30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


NARAYAN BHAT
Primary Examiner
Art Unit 1634



/NARAYAN K BHAT/Primary Examiner, Art Unit 1634